Title: To Benjamin Franklin from Jonathan Williams, Jr., 15 October 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
Nantes, Octor 15. 1778
Count Sarsfield having obligingly offered to take Charge of a Packet for you, I embrace the Opportunity to send you ten of your Cards which I found among my Papers.
Capt. Le Maire the officer appointed by the State of Virginia for the Inspection of military Stores, is frequently complaining to me of his hard treatment, and requests me to represent his Situation to you. I have at last told him I would mention him, but I was sure you would not interfere in the matter and I advised him to stick to his Duty, bear all that was said or done to him with Patience, and trust to the Candour and Justice of his Employers, for their Approbation and an adequate Reward.

It is true the poor Fellow has no money to live on, and in addition is treated with such contempt and abuse as for the honour of human nature I hope but few Characters are capable of. I am ever Your dutifull and affectionate Kinsman
J Williams J
D Franklin
 
Notation: Jona Williams Nantes Oct 15–78
